Appeal from a judgment of the Supreme Court at Special Term, entered May 5, 1977 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78. Petitioner appeals from a judgment denying its application to compel the respondent, New York State Racing and Wagering Board, to prohibit the Capitol District Regional Off-Track Betting Corporation from conducting a *666function known as the Kentucky Derby Ball and All Star Review at the Empire State Plaza Convention Center in Albany, New York, on May 6, 1977. Petitioner contends that the function would violate certain statutes and regulations governing off-track betting. The function, however, was in fact held on May 6, 1977. Thus, the central issue presented by this appeal— whether the event as planned is legal—has become academic. As this court recently stated in Cosgrove v Hanson (58 AD2d 911), "Mandamus should not be granted for the purpose of determining a moot question.” We, therefore, dismiss the appeal as moot (see Koenig v Morin, 43 NY2d 737). Appeal dismissed as moot, without costs. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Main, JJ., concur. [90 Misc 2d 328.]